Citation Nr: 1611150	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  06-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent prior to March 31, 2010, and greater than 30 percent from March 31, 2010, for diabetic retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 23, 2015, and from August 1, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas, which granted entitlement to service connection for diabetic retinopathy and assigned a 20 percent rating, effective September 2, 2005.  

The Veteran testified at a Board hearing in September 2009.  A transcript of that hearing is of record.

In January 2010 and July 2011, the Board remanded the Veteran's claim for additional development.

Following the July 2011 remand, an October 2012 rating decision from the Appeals Management Center (AMC) increased the Veteran's disability rating for diabetic retinopathy to 30 percent, effective March 31, 2010.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

After the matter was returned to the Board, the Veteran was informed in a December 2012 letter that the individual who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2015).  That same month, the Veteran responded that he did not desire another hearing and requested that the Board consider his claim based on the evidence of record.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2015).

In May 2013, the Board sought a medical opinion from a physician of the Veterans Health Administration (VHA).  An opinion was provided in July 2013 and in a September 2013 response the Veteran requested that the Board proceed with an adjudication of his appeal.  The Veteran's claim was remanded for additional development in November 2013.  The matter again is before the Board.

In an August 2015 rating decision, the RO granted entitlement to a 100 percent rating and special monthly compensation (SMC) based on housebound criteria, effective from January 23, 2015, through July 31, 2015.  As such, the issue of entitlement to TDIU for the purpose of meeting the criteria for entitlement to SMC under 38 U.S.C. § 1114(s) is moot for this time period.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also 38 U.S.C.A. § 1114(s) (West 2014).

Subsequent to the last adjudication of the claim in October 2015, in December 2015 the Veteran submitted a VA treatment record of a September 2015 MRI of the brain.  The MRI was suggestive of a recent infarct and showed evidence of chronic ischemic changes of the cerebral deep white matter and pons and a small remote infarct of the left thalamus.  Although this medical evidence was not of record at the time of the October 2015 Supplemental Statement of the Case (SSOC), it is not strictly pertinent to the issues of entitlement to increased rating for diabetic retinopathy or entitlement to TDIU, as it does not relate to or have a bearing on the appellate issue or issues.  See 38 C.F.R. § 20.1304(c) (2015).  The fact that the Veteran had suffered a recent cerebellar infarction was known at the time of the October 2015 SSOC and the MRI findings do not alter the analysis of whether the Veteran is able to secure or follow a substantially gainful occupation.  In any case, as will be discussed in greater detail below, the Veteran's TDIU claim is partially granted herein and, therefore, there is no prejudice in considering the evidence in the first instance.  As such, the claims are ready for adjudication.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral cataracts was referred to the RO by the AMC in October 2012.  At this time, it is unclear from the record whether such referral has been received and acknowledged by the RO.  As such, the Board again refers the matter to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to March 31, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, for the entire appellate time period, his bilateral diabetic retinopathy has been manifested by blurred vision and best corrected distance visual acuity of 20/200 in the right eye and 20/50 in the left eye.

2.  As a result of the grant of increased rating herein, the Veteran meets the percentage requirements for TDIU from September 3, 2009, as his service-connected disabilities combining to at least 60 percent stem from the same etiology.  

3.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that for the period from September 3, 2009, his service-connected disabilities prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Prior to March 31, 2010, the criteria for an evaluation of 30 percent for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14, 4.79, Diagnostic Codes (DCs) 6000-6091 (2015); 38 C.F.R. § 4.84a, DC 6076 (effective prior to December 10, 2008).

2.  For the entire appellate time period, the criteria for an evaluation greater than 30 percent for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14, 4.79, DCs 6000-6091 (2015); 38 C.F.R. § 4.84a, DC 6076 (effective prior to December 10, 2008).

3.  The criteria for entitlement to TDIU on a schedular basis have been met from September 3, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's Virtual VA and VBMS electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued notice letters in September 2005, November 2005, and December 2005 that satisfied many of the duty to notify provisions.  In addition, a January 2013 letter provided after the initial grant of service connection fully satisfied the duty to notify provisions and notification.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The January 2013 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records identified by the Veteran have been obtained.  The Veteran has not otherwise indicated records are outstanding that he believes are pertinent to the claim.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In this case, the Veteran has been provided with numerous VA examinations for his eye disability and, in conjunction with the July 2013 medical opinion from the Veterans Health Administration, can be considered thorough and consistent with contemporaneous VA and private treatment records, and provide sufficient information to allow the Board to render an informed decision.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the examinations in this case provide an adequate record upon which to base a decision with regards to the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the multiple VA examination reports, the July 2013 medical opinion remedying any inadequacies in the above examination reports, the association of requested records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran historically was rated under DC 6077 for impairment of central visual acuity.  The Veteran claims the current ratings do not accurately depict the severity of his condition.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms most closely approximate those necessary for a 30 percent disability rating, but no higher, for the entire appellate time period.

Initially, the Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  The Veteran's claim was received in September 2005, however, multiple SSOCs appear to indicate consideration of the new criteria in response to the Veteran's contentions.  Accordingly, the Board also will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable DCs at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date, to determine which is more advantageous to the Veteran. 

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2015). 

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, DCs 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, DCs 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2015).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2015).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2015).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2015).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008); 38 C.F.R. § 4.79, DCs 6064 and 6065 (2015).

In October 2000, the Veteran's eyes were within normal limits and correctable to 20/40 in the right eye and 20/50 in the left eye.  

In June 2003, however, there was evidence of diabetic retinopathy on examination.  

The Veteran was afforded a VA examination for diabetes mellitus in November 2005.  The Veteran complained of decreased vision bilaterally, which affected his working conditions.  He worked in real estate and he had to take breaks to check his blood sugar levels and his vision had gradually decreased to the point that he had trouble doing his work and driving.  The impressions included bilateral retinopathy with decreased vision.  

That same day in November 2005, the Veteran had a specific VA examination for his eyes.  The Veteran's primary complaint was blurred vision.  On examination, there was no diplopia.  His best corrected visual acuity was 20/40 near and 20/200 far on the right and 20/25 near and 20/40 far on the left.  The diagnosis was diabetes mellitus with complications, moderately advanced diabetic retinopathy in both eyes.  The Veteran reported that he had lost approximately six weeks of work as a realtor due to his diabetic eye condition.  Goldman visual field testing was not indicated.

In November 2005 and December 2005, the Veteran underwent focal laser treatment for significant diabetic macular edema in the right and left eyes, respectively.  A February 2006 letter from his private physician indicated that in January 2006 his visual acuity was 20/100 in the right eye and 20/40 in the left.  There was ongoing cystic macular edema in the right eye, but the left eye appeared to be improving.  The working diagnoses were diabetic macular edema, bilaterally, and evolving cataracts, bilaterally.  In March 2006, the Veteran's corrected far vision was 20/200 in the right eye and 20/80 in the left.  By April 2006, the Veteran's right eye visual acuity was noted to fluctuate between 20/200 and finger counting.  The morphology of the exudate appeared to be improving, but significant macular edema remained (primarily in the right eye).  Vision in the left eye had improved from 20/80 to 20/50 and seemed to be stabilizing.  In May 2006, best corrected visual acuity was 20/400 in the right eye and 20/40 in the left eye.  In October 2006 and November 2006, the Veteran's visual acuity was 20/200 in the right eye and 20/50 in the left eye.  

In March 2007, the Veteran's best corrected visual acuity was 20/200 in the right eye and 20/30 in the left, with refraction.  Pupils and intraocular pressure were normal.  Extraocular movements were full.  Slit-lamp examination showed trace +1 nuclear sclerosis of both lenses.  Dilated funduscopic examination showed exudate with edema of his right macula with microaneurysm and dot/blot hemorrhages.  The left macula showed some microaneurysm, but no macular edema.  The impression was early cataracts, bilaterally; background diabetic retinopathy, bilaterally, with macular edema in the right eye; myopia; astigmatism; and presbyopia.  

The Veteran was afforded a VA examination in April 2007.  The Veteran's primary complaint was blurred vision, particularly in the right eye.  There was no diplopia.  Best corrected near visual acuity was 20/40 in the right eye and 20/25 in the left; best corrected far visual acuity was 20/200 in the right eye and 20/30 in the left.  Slit lamp examination showed evidence of bilateral cataracts.  The diagnoses were diabetes mellitus with mild to moderate diabetic retinopathy, more significant in the right eye; mild age-related cataracts; and borderline eye pressure.  Goldman visual field testing was not indicated.  The Veteran was noted to be retired.

In April 2007, the Veteran's best corrected visual acuity was 20/200 in the right eye and 20/40 in the left eye.  In May 2007, the Veteran's best corrected visual acuity was 20/200 in the right eye and 20/50 in the left.  In October 2007 and August 2008, private treatment records indicate best corrected distance vision to 20/200 in the right eye and 20/30 in the left eye.  In October 2008, the Veteran's best corrected visual acuity was 20/200-1 in the right eye and 20/40 in the left eye.  

In an April 2009 letter from the Veteran's private physician, it was noted that in January 2009 the Veteran's best corrected visual acuity was 20/80 in the right eye and 20/30 in the left eye.  In August 2009, the Veteran's best corrected far visual acuity was 20/200 in the right eye and 20/40 in the left eye.  Visual fields were full and intraocular pressures normal.  There was noted nuclear sclerosis of the right eye on slit-lamp examination.  The impression was bilateral diabetic retinopathy, left eye cataract, right eye pseudophakia, myopia, and astigmatism.  

During his September 2009 Board hearing, the Veteran stated that he had problems with depth perception, which limited his ability to drive.  

The Veteran was afforded a VA eye examination on March 31, 2010.  His best corrected near visual acuity was 20/200 in the right eye and 20/30 in the left; best corrected far visual acuity was 20/200 in the right eye and 20/40 in the left.  His eye disability had not adversely affected his employment in the previous year.  Goldman visual field testing was not indicated.  

In January and July 2011, best corrected visual acuity was 20/200 in the right eye and 20/40 in the left.  

The Veteran was afforded a VA examination in June 2012.  The Veteran's best corrected distance visual acuity was 20/200 in the right eye and 20/50 in the left eye; his best near corrected visual acuity was 20/100 in the right eye and 20/50 in the left eye.  There was no pupillary defect.  There was no anatomical loss, extremely poor vision, or blindness in either eye.  There was no diplopia or corneal irregularity resulting in severe irregular astigmatism.  There was noted macula edema and an abnormal fundus.  The examiner noted that there was a visual field defect, but that visual field testing was not performed because the Veteran did not have contraction or loss of the visual field.  During the past year, there had been no incapacitating episodes attributable to any eye condition.  The Veteran's eye disability did impact his ability to work due to poor vision in the right eye.  

The Board obtained a medical opinion from the Veterans Health Administration (VHA) in July 2013.  As to the Veteran's fluctuations in left eye vision on testing, as noted in the above, the reviewing physician concluded that following the Veteran's December 2005 eye surgery, "Follow up vision of 20/200 in the right and a reduction to 20/50 in the left."  All the vision loss was due to the diabetic retinopathy.  The physician found that the Veteran's claim for increased rating was "justifiable since chart review documented loss in visual acuities."

The Veteran was afforded a VA eye examination in September 2013.  His best corrected near vision was 20/100 in the right and 20/50 in the left eye.  His best corrected distance vision was 20/100 in the right eye and 20/50 in the left.  There was no pupil defect, anatomical loss, light perception only, extremely poor vision, or blindness.  There was no astigmatism, visual field defect, aphakia, or diplopia.  There had been no incapacitating episodes in the previous year attributable to any eye condition.  The examiner concluded that the eye conditions did not impact the Veteran's ability to work.

The Veteran was afforded another VA eye examination in June 2014.  The Veteran's best corrected distance vision was 20/100 in the right eye and 20/40 or better (specifically 20/25) in the left.  His best corrected near distance was 20/70 in the right eye and 20/40 or better in the left.  There was no pupil defect, anatomical loss, light perception only, extremely poor vision, or blindness.  There was no astigmatism, visual field defect, aphakia, or diplopia.  There had been no incapacitating episodes in the previous year attributable to any eye condition.  The examiner concluded that the eye conditions did not impact the Veteran's ability to work.  Specifically, the Veteran retired in 1999 due to peripheral neuropathy in his feet.

Based on the foregoing and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted under the old DC 6076 for decreased central visual acuity for the entire appellate period.  (The Board notes that from the effective date of the new regulations that DC 6066 also would provide for a 30 percent rating.)  The Board recognizes that the Veteran's left eye visual acuity has fluctuated during the appellate time period; however, there are multiple private and VA findings of left eye best corrected distance visual acuity of 20/50.  Moreover, the July 2013 VHA medical opinion opined that the Veteran's visual acuity had worsened following his December 2005 surgery to the 20/50 level.  Although there was fluctuation of the observed visual acuity during the period, with a number of readings of 20/30 and 20/40, in light of the foregoing the Board affords the Veteran the benefit of the doubt that his overall left eye distance visual acuity was in the 20/50 range during the entire appellate time period.  As his best corrected right eye distance visual acuity was consistently 20/200 during this time period, a 30 percent rating is warranted under the above DCs.    

The Board concludes that a rating higher than 30 percent based on impairment of visual acuity is not warranted under either the old or new regulations.  The Board notes that in May 2006 the Veteran's right eye visual acuity was 20/400 (10/200), but at that time his left eye visual acuity was 20/40.  A 10/200 in one eye and 20/40 in the other would warrant only a 30 percent disability rating.  Other than the finding of 10/200 in May 2006, the Veteran's right eye best corrected distance visual acuity has consistently been in the 20/200 range.  The Veteran's left eye best corrected distance visual acuity has consistently been no worse than 20/50.  The Board recognizes that in March 2006 there was a single visual acuity finding of 20/80 for the left eye; however, in January 2006 and May 2006 it was 20/40, while in March 2006 it was 20/50 for a one month period of time.  As the vast majority of the left eye visual acuity findings prior to 2012 were in the 20/30 to 20/40 range, which would not support even a 30 percent rating the Board does not find that the single example of left eye visual acuity of 20/80 sufficient to warrant a higher rating for any period on appeal.  As the evidence above shows, the Veteran's left eye visual acuity has been variable and the Board cannot conclude that the single measurement of 20/80 would represent a definite increase in disability given that in the two months both prior and subsequent his visual acuity was 20/40 with no intervening trauma or event to explain the change in visual acuity in May 2006.  Moreover, 20/50 was shown in the following month, April 2006.  As such, a staged rating greater than 30 percent is not warranted based on decreased visual acuity for this abbreviated period of time.  See Fenderson v. West, 12 Vet. App. 119 (1999) (evidence of frequent migraines from April 1988 until at least May 1990 would permit a 30 percent rating for at least this time period); 38 C.F.R. § 4.84a, DCs 6061-6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2015).

The Board will also consider whether an increased rating is warranted based on loss of field of vision.  Under 38 C.F.R Part 4, DC 6080, concentric contraction of visual field to 15 degrees but not to 5 degrees warrants a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rate as 20/200 (6/60); concentric contraction of visual field to 30 degrees but not to 15 degrees warrants a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/100 (6/30); concentric contraction of visual field to 45 degrees but not to 30 degrees warrants a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/70 (6/21), concentric contraction of visual field to 60 degrees but not to 45 degrees warrants a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/50 (6/15).  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  VA rates unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 (2008); 38 C.F.R. § 4.79, DC 6080 (2015).

In this case, no field of vision measurements have been conducted because such testing has not been indicated.  There is no lay or medical evidence to suggest the contraction of the Veteran's visual field.  The Board is cognizant that under the new regulations a combined rating is applied under the provisions of 38 C.F.R. § 4.25 based on visual field defect and decreased visual acuity.  38 C.F.R. § 4.77(c) (2015).  Again, however, there is no loss of visual field in this case.  

The Board also has considered whether an increased or separate rating would be warranted under another DC.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A note to the rating schedule in effect prior to December 10, 2008, indicates that an eye disability rated under DCs 6000 to 6009 could possibly be rated from 10 to 100 percent disabling for impairment in visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  A minimum 10 percent rating applies during active pathology.  The medical evidence consistently has determined that there have been no instances of incapacity in the 12 months prior to examination and the Veteran has not reported incapacitation due to his eyes.  He has reported periods of missed work, due to problems reading contracts with his decreased visual acuity, but there is no evidence or suggestion that these periods rendered the Veteran wholly incapacitated.  The Veteran has not reported eye pain or rest-requirements prescribed by a physician.  

In order for a higher rating to be warranted under any another DC, the Veteran would have to have incapacitating episodes, which he has not had; related tuberculosis, which he has not had; related glaucoma, which he has not had; a related malignant neoplasm of the eyeball, which he has not had; related trachomatous conjunctivitis, which he has not had; related ectropion or entropion, which he has not had; related lagophthlamos, which he has not had; related double vision (or diplopia), which he has not had; aphakia or dislocation of the crystalline lens, which he has not had; or paralysis of accommodation, which he has not had.  See 38 C.F.R. § 4.84a , DCs 6000-6035 (2008); 38 C.F.R. § 4.79, DCs 6000-6091 (2015).  As noted above, the Veteran's cataracts have been referred to the RO for adjudication.  In any case, the medical evidence of record has indicated that the entirety of his visual acuity problems are due to his service-connected retinopathy and the above rating is based on that consideration.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran under both the old and new regulations governing eye disabilities.  The Board has also considered manifestations attributable to all diagnosed conditions that have not been disassociated from his service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As noted above, the entirety of his eye symptoms have been considered to be related to his service-connected retinopathy.

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 30 percent, but no more, is warranted for the period prior to March 31, 2010, and that a rating higher than 30 percent is not warranted for any period on appeal.  The Board has considered staged ratings, but concludes that such are not warranted in this case.  See Fenderson, 12 Vet. App. at 119. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected eye disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's eye disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports blurred vision, difficulty reading, problems with depth perception due to the disparity in visual acuity in the right and left eyes, and similar symptoms.  These are the type of symptoms contemplated by DC 6076, as well as new rating criteria, as discussed above.  Thus, the Veteran's current schedular rating under DC 6076 is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology with respect to the disability on appeal that is not already contemplated by the rating criteria and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is service-connected for diabetic retinopathy, rated as 30 percent disabling; diabetes mellitus with onychomycosis, rated as 20 percent disabling; right and left lower extremity peripheral neuropathy, each rated as 10 percent disabling; sinus tachycardia, rated as 10 percent disabling; right and left upper extremity peripheral neuropathy, each rated as 10 percent disabling; thrombosis cerebral infarction, rated as 10 percent disabling; and bilateral hearing loss and retinal scar, both rated as noncompensably disabling.  Based on the above grant of increased rating, the Veteran's combined disability rating is 60 percent, effective September 3, 2009, and 70 percent, effective March 31, 2010.  As noted, to meet the requirement of "one 60 percent disability," disabilities resulting from one common etiology will be considered one disability.  All the Veteran's compensable service-connected disabilities, save his noncompensably rating hearing loss, are attributable to his diabetes mellitus.  Thus, the Veteran's disabilities meet the standard for a single 60 percent disability and meet the percentage rating standards for TDIU from September 3, 2009.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable for the period from September 3, 2009.

In August 2008, the Veteran indicated that he still was working part time as a real estate broker.  In January 2009, the Veteran reported that he exercised on a treadmill for 30 minutes about five days per week and a stationary bike for 30 minutes about five days per week.  A September 2009 private treatment record included complaints of intermittent numbness in the legs and feet, particularly after sitting for a prolonged period of time.  He also experienced occasional numbness and tingling in the arms when resting the arms on a firm object.  

In April 2010, the Veteran was afforded a VA peripheral neuropathy examination.  At that time, there was no upper extremity peripheral neuropathy, but peripheral neuropathy of the bilateral feet would cause increased risk of injury due to impaired sensation that might slightly affect balance.  During a September 2010 VA examination, the examiner noted that the Veteran's diabetes mellitus resulted in moderate effects on his occupation and daily activities.  The Veteran had worked full time as a manager of an office building until six months previously and was now a part-time realtor, brokering deals on ranches.  He was able to walk for 30 minutes and could lift 20-30 pounds.  

In August 2013, the Veteran stated that he stopped working for a prior employer on June 19, 2009, because his supervisor suggested it might be time to retire as the Veteran was making too many mistakes.  He was having problems with contracts due to poor eyesight and difficulty hearing clients in conversation.  He also had problems standing for extended periods of time.  The Veteran thereafter tried to work as a real estate broker, but only had one deal due to difficulties with his disabilities.

A September 2013 VA heart examination concluded that the Veteran's service-connected sinus tachycardia was asymptomatic and that it did not impact his ability to work.  A September 2013 VA diabetes examination also concluded that the Veteran's service-connected diabetes mellitus did not impact his ability to work.  A September 2013 VA peripheral neuropathy examination similarly concluded that the Veteran's service-connected peripheral neuropathy did not impact his ability to work.

In May 2014, the Veteran was afforded a VA audiological examination.  During that examination, the Veteran indicated that his service-connected hearing loss disability made it difficult for him to work.  The examiner, however, stated, "A disability such as a hearing loss does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  Veteran received hearing aids from Ft. Worth Outpatient Clinic in 2013."

During a May 2014 VA general VA examination the Veteran stated that he retired five years previously and that his former job had required a lot of walking and that the "swollen" feeling in his feet caused him to quit.  The examiner noted that there were no neuropathy symptoms in the upper extremities and that the primary problem in the lower extremities was a feeling of being "swollen" in the feet.  The examiner concluded that the Veteran was not unemployable due to his diabetes and was employable in sedentary work.  The Veteran was afforded a VA eye examination in June 2014.  The Veteran's best corrected distance vision was 20/100 in the right eye and 20/40 or better (specifically 20/25) in the left.  His best corrected near distance was 20/70 in the right eye and 20/40 or better in the left.  There was no pupil defect, anatomical loss, light perception only, extremely poor vision, or blindness.  There was no astigmatism, visual field defect, aphakia, or diplopia.  There had been no incapacitating episodes in the previous year attributable to any eye condition.  The examiner concluded that the eye conditions did not impact the Veteran's ability to work.  Specifically, the Veteran retired in 1999 due to peripheral neuropathy in his feet.

In January 2015, the Veteran reported that his lower extremity numbness and tingling was worsening and that he was increasingly unstable and having a more difficult time walking as a result.  A subsequent January 2015 EMG study showed moderately-severe, symmetric, axonal predominant sensorimotor polyneuropathy in the lower extremities that was consistent with diabetic polyneuropathy.  

A July 2015 VA audiological examination report included complaints from the Veteran that he had difficulty hearing pitched sounds and problems hearing the television.  A July 2015 VA diabetes examination indicated that that disability had no impact on the Veteran's ability to work.  A July 2015 VA peripheral neuropathy examination report indicated that the disabilities did not impact the Veteran's ability to work.  It was noted that the Veteran had a stroke in January 2015, with initial left-sided weakness that had significantly improved.  There remained mild residual lower extremity weakness and balance issues and the Veteran used a cane for ambulation as needed.  In a July 2015 VA central nervous system examination, the Veteran's wife reported that since his January 2015 stroke he had globally slowed down; was slower in thinking, computations, and memory; there also was a change in mood with frequent irritation and impatience.  On examination, the Veteran had absent or decreased reflexes in the upper extremities, as well as decreased reflexes in the ankles, but no muscle weakness in the extremities.  There were some balance issues and the Veteran used a cane, but these were improving with therapy since the stroke.  There was reported depression, cognitive impairment, or dementia due to the stroke.  The primary issues included balance/gait issues, left lower extremity weakness that was improving, cognition issues, slurred speech, and impatience.

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his hearing loss, neuropathy, diabetes mellitus, diabetic retinopathy, heart problems, stroke residuals, or other service-connected disabilities.  To the extent that there have been noted problems, the Veteran has been found fit for at least sedentary employment.

That said, the evidence demonstrates that the Veteran's service-connected diabetic retinopathy makes it difficult for him to perform work requiring extensive reading or work requiring strong visual acuity.  Moreover, his diabetes was found to have a moderate effect on his activities by an examiner and the neuropathy of the lower extremities caused increased risk of injury due to sensation that might affect balance.  The Veteran has made conflicting reports as to the reason for his retiring in 2009, but his reports have consistently attributed his leaving work to some service-connected disability, whether it be an inability to walk or stand for extended periods, mistakes in reading contracts due to poor eyesight, and the like.  As such, there is substantial evidence that the Veteran is unable to perform any active work activities.  To the extent that he would be able to perform sedentary employment, he would be extremely limited given his poor eyesight.  The Veteran has reported that he had problems with contracts due to his poor eyesight and that he had problems with standing and walking and his job required a lot of walking.  Thus, the Veteran is limited solely to sedentary employment; however, many, if not all, sedentary jobs would be incompatible with his eyesight problems.  The Veteran reported that he tried to work for himself after leaving his employer but was unable to perform the hours and physical activity required due to his service-connected disabilities.  

Resolving any doubt in his favor, the Board finds that the Veteran's service-connected visual impairment, diabetes and peripheral neuropathy of the lower extremities, in combination, resulted in inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  The record does not show and the Veteran does not assert that a single service-connected disability resulted in unemployability.  See, e.g., VA Form 21-8940, received in November 2012.   From September 20, 2010, the Veteran is also service-connected for peripheral neuropathy of the upper extremities and thrombosis cerebral infarction which both also present functional limitations in terms of his ability to function and perform tasks in a work setting to include as a result of the cognition issues, slurred speech, irritation and impatience.    

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted for the period from September 3, 2009.  (As will be discussed immediately below, the Veteran does not meet the schedular requirements for the grant of entitlement to TDIU for the period prior to September 3, 2009, and, as such, the Board is not permitted to grant entitlement to TDIU on an extra-schedular basis for that period in the first instance.)


ORDER

Entitlement to an initial disability rating of 30 percent prior to March 31, 2010, for diabetic retinopathy is granted.

Entitlement to an initial disability rating greater than 30 percent for diabetic retinopathy is denied.

Entitlement to TDIU is granted from September 3, 2009.

REMAND

As discussed above, entitlement to TDIU from September 3, 2009, is granted herein on a schedular basis.  The Veteran does not meet the schedular basis for TDIU prior to that date.  That said, the Veteran contends that his last day of full-time employment was June 30, 2009.  As he does not meet the schedular requirements for a grant of entitlement to TDIU for the period prior to September 3, 2009, the Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance for that period.  As such, the issue of entitlement to TDIU prior to September 3, 2009, is remanded for referral to the Director of Compensation and Pension Service (or designee) for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer to the Director of Compensation and Pension Service (or designee) the matter of the Veteran's entitlement to TDIU on an extra-schedular basis for the period prior to September 3, 2009.  

2.  After taking any additional development deemed necessary, readjudicate the claim.  If a complete grant of benefits requested is not awarded, issue the Veteran and his representative an SSOC and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


